Title: Epitaph, 1728
From: Franklin, Benjamin
To: 


Three autograph texts of the Epitaph are known—two in manuscript, one a facsimile of the now lost Upcott holograph. Each differs from the other two, and all vary, significantly or in details, from eighteenth-century transcripts or printed versions. This is not surprising, since Franklin used to make copies of the Epitaph for his friends and, writing from memory, would make changes, either inadvertently or as improvements. His friends in turn gave copies to their friends, and at any point in this process a printer might be allowed to take a copy to brighten his almanac or magazine. No version is known that can be called Franklin’s first or corrected draft, and no one can know which of the three holographs listed above Franklin would have chosen as best had he considered them—or whether he might not have preferred yet another version of which no autograph survives. So the three must be regarded as equally authoritative. The text presented here is the one in the Mason Collection at Yale; from its handwriting it seems to be the earliest.
Nor is the date of composition certain. Franklin himself wrote on the Upcott holograph, probably in 1784, that he had composed the piece in 1728. William Temple Franklin accepted this date. And Dr. John Coakley Lettsom, sending a copy to a friend in 1785, declared that it was done “when Dr. Franklin was a printer ... as each of the club [Junto?] in rotation did the same.” On the other hand, Benjamin Vaughan apparently believed that it had been composed earlier than 1728, but his substantiating details are incorrect. When Franklin’s friend and admirer Ezra Stiles copied a version in Jane Mecom’s possession in 1779, he indicated that it had been “composed 20 years ago” or about 1759. In the absence of stronger evidence to the contrary, Franklin’s own statement that he wrote the Epitaph in 1728 seems the most acceptable.
Whether the concept of the Epitaph, comparing a printer’s body to an old book, was original with Franklin has also been the subject of discussion and inquiry. He has been charged with plagiarizing a Latin epitaph on Jacob Tonson that was printed in the Gentleman’s Magazine in 1736. This charge is without foundation, of course, if Franklin composed his Epitaph in 1728. But he could have seen other applications of the simile, not uncommon in his day, such as Benjamin Woodbridge’s epitaph on John Cotton, printed in Mather’s Magnalia Christi Americana (1702).

 

The Body ofB. Franklin,Printer;Like the Cover of an old Book,Its Contents torn out,And stript of its Lettering and Gilding,Lies here, Food for Worms.But the Work shall not be wholly lost:For it will, as he believ’d, appear once more,In a new & more perfect Edition,Corrected and amendedBy the Author.He was born Jan. 6. 1706.Died 17
